DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the rejection(s) of independent claims 1, 8 and 15 under 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments to claims 7 and 14 to overcome the rejection under 35 USC § 112(d ) have been fully considered, and found persuasive. Thus, the rejection of claims 7 and 14 under 35 USC § 112(d) is withdrawn.
Claim Objections
Claim 1 objected to because of the following informality:  
Claim 1, line 16 recites “IoT” which should be changed to “Internet of Things (IoT)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-12 and 15-19 are rejected under 35 USC § 103 as being unpatentable over US-PGPUB No.2019/0253269 A1 to Declan Keane (hereinafter “Keane”), 10192279 B1 to Erol et al. (hereinafter “Erol”), USPAT No. 10601605 B2 to Ferren, and further in view of US-PGPUB No. 2021/0149950 A1 to Fourman et al. (hereinafter “Fourman”)
Regarding claim l: 
Keane discloses:
A computer-implemented method for securing a shared physical workspace from leaking sensitive subject matter (Keane, ¶04: “… a computer-implemented method is provided for electronically distributing content in a meeting to a participant of an enterprise.”), further comprising:
gathering, by machine learning (Keane ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), data associated with a meeting scheduled for the shared physical workspace (see Keane ¶04: "receiving, by a computing device, information related to the meeting"); 
detecting one or more users entering the shared physical workspace for the schedule meeting (Keane ¶33: "An exemplary electronic detection device can be an Amazon Echo used when there is one or more people in the remote meeting room, a biometric sensor with finger print and/or speaker recognition, a conventional and/or thermal camera with facial recognition capabilities to determine the identity and number of people in the remote meeting room "); capturing, by machine learning (see Keane ¶07: "the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), content of the meeting in the shared physical workspace (see Keane ¶04: "
receiving, by a computing device, information related to the meeting, including one or more risk definitions corresponding to one or more sections of the content of the meeting"); 
assigning, by machine learning (see Keane ¶07: "… the dynamic environmental factor 
is automatically learned without user input to assess participant behavior during the meeting"), one or more risk score based on the captured content (see Keane ¶04: "receiving, by a computing device, information related to the meeting, including one or more risk definitions corresponding to one or more sections of the content of the meeting and determining, by the computing device, a risk level for the participant"); 
determining whether the one or more users are authorized to be exposed to the captured content based on the one or more risk score (see Keane ¶04: "comparing, by the computing device, the one or more risk definitions of the meeting content with the risk level of the participant"
¶43:" a participant is only permitted to access the meeting content that is suitable to his risk level at the time of the comparing"); 
determining, by machine learning (see Keane ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), whether the captured content exceed one or more risk threshold (see Keane ¶26: "… the risk definition agent 118 can automatically suggest a risk level threshold associated with a meeting content segment that a participant needs to satisfy in order to access the segment"); 
responsive to determining that the captured content exceeds the one or more risk threshold, generating and executing a second action plan, by machine learning (see Keane ¶19: ". . . meeting content sections that are deemed more sensitive than the calculated risk level is withheld from the remote participant", and The combination of Keane and Erol disclose machine learning, ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"). 
Keane fails to explicitly disclose the following limitation taught by Erol:
detecting, by machine learning, physical artifacts in the shared physical workspace, wherein the physical artifacts comprises of printed papers (see Erol ¶42: “… office portal … may capture other office events, such as conversations (e.g., telephone or in-office) that occur while paper documents are on a desktop, discussions on the phone, and small meetings in the office. A video camera (not shown) on office portal … may identify paper documents on the physical desktop of MMR user …, by use of the same content-based retrieval technologies developed for capture device …”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Keane to incorporate the functionality of the office portal to capture office events, and identify paper documents on physical workspaces as disclosed by Erol, such modification would allow to protect sensitive materials in a physical workspace from suspicious activities, thus providing improved security in the physical workspace. 
The combination of Keane and Erol fails to explicitly disclose the following limitation taught by Ferren:
responsive to determining that the one or more users are not authorized, 
generating and executing a first action plan, wherein the first action plan comprises of notifying the user to alleviate the risk, and wherein alleviating the risk consisting of, ceasing discussion of sensitive material, removing meeting participants not authorized to discuss the sensitive material, disabling recording devices belonging to the participants, turning on a white noise machine to obscure sound of the conversation and obscuring the sensitive material from view of meeting participants (see Ferren ¶36: “… the meeting spaces … are prevented from becoming active for their intended function... and without limitation, prevented from being configured to accept a secure meeting …, prevented from receiving and/or transmitting classified information, prevented from connecting to a remote room or site ..., .or a combination thereof...”,  
¶46: “… the system controller … can continuously monitor … the current status of the meeting space …, such as to determine if any local or remote security parameters have changed which would necessitate action. … if it is determined that an unauthorized recording device is present or has been activated, the system controller … can proceed with one or more of opaquing the privacy glass …, preventing the display of information in display screens …, turning off or disabling any of the cameras …, microphones …, or speakers …”, 
¶33: “… the system controller … and one or more corresponding sensors … (FIG. 5) can detect the presence of occupants LDR,ATT,OTH, and require that they input their clearance, if a badge … is not detected. In some embodiments …, non-badge users ATT can be verified by badged users LDR,ATT.”, 
¶46: “… the system controller … can proceed with one or more of opaquing the privacy glass …, preventing the display of information in display screens …, turning off or disabling any of the cameras …, microphones …, or speakers ….”
¶43: “…  the output from the speakers … can be used to mask or obscure the conversations or other audio output … from a secure meeting …”, and  
¶77: “… when the privacy glass … is controlled to be in an opaque state …, a projected image can be displayed on one or both surfaces …, such as to display information or to provide further opacity”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of the combination of Keane and Erol to incorporate the functionality of the system controller to continuously monitor the current status of the meeting space as disclosed by Ferren, such modification would allow to protect sensitive materials from unauthorized participants in the meeting space from recording or listening the sensitive material, thus providing improved security in the meeting space.
The combination of Keane, Erol and Ferren failed to explicitly disclose the following limitation taught by Fourman:
wherein notifying the users comprise of text alert, email and announcing via an IoT device (Fourman ¶66: “… IoT Hub 216 may also send the announcement or a message relating to the announcement to individual/pre-registered passengers who will benefit from the announcement. … system 100 may be setup such that IoT Hub 216 knows that when a passenger announcement about a flight delay is rendered, a corresponding message must also be sent via text message or email to all the passengers on the particular flight who have opted in to receive such notifications.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of the combination of Keane, Erol and Ferren to incorporate the functionality of the IoT Hub for distributing information through announcements, text and email, as disclosed by Fourman, such modification would allow the system to notify users of the presence of unauthorized participants in the meeting space, and thus to stop the sharing and distribution of sensitive material in the presence of the unauthorized participants, and at the end of the meeting the system would be able to notify the participants in various ways, including announcements, text and email to ensure they receive the notification, if sensitive material was found during housekeeping activity.  
Regarding claim 2:
The combination of Keane, Erol, Ferren and Fourman discloses: 					The computer-implemented method of claim l , wherein gathering data further comprises of gathering historical data, using machine learning, wherein the historical data comprises of context of the meeting agenda, identity and electronic activity between participants, and pre-meeting interactions (see Keane ¶19:" The risk assessment engine 116 can employ a self-learning algorithm to automatically evolve and fine tune the assessment rules based on historical participant interactions and behavior"). 
Regarding claim 3:
The combination of Keane, Erol, Ferren and Fourman discloses: 			
The computer-implemented method of claim l, wherein capturing content comprises of capturing the content using audio, visual, IoT device and sensor data (see Keane ¶12: . . . the at least one electronic monitoring device comprises one of a sensor, a microphone, a biometric scanner, a camera, or a personal wearable device"). 
Regarding claim 4:
The combination of Keane, Erol, Ferren and Fourman discloses: 
The computer-implemented method of claim l, wherein determining whether the one or more users are authorized further comprises: 
assigning an RRS (role risk score) to the one or more users based on one or more roles of the one or more users (see Keane ¶06:” … the personal risk factor is a weighted sum of a plurality of elements including a number of years the participant has been employed by the enterprise and the position of the participant in the enterprise"); 
determining if the RRS is greater than an RRT (role risk threshold) (see Keane ¶43: " . . . the risk assessment agent 122 is adapted to compare the classification of a meeting content section with the risk level of the participant"); and 
responsive to determining that the RRS is greater than the RRT, granting authority to the one or more user (see Keane (¶43:” … a participant is only allowed to access the meeting content segment if the participant's risk level satisfies or exceeds the risk level threshold").
	Regarding claim 5:
	          The combination of Keane, Erol, Ferren and Fourman discloses: 
          The computer-implemented method of claim 1, wherein determine whether the captured content exceed the one or more risk threshold, further comprises:    	         
	            assigning a CRS (context risk score) to the one or more users based on the captured content (see Keane ¶43: " . . . each meeting content segment is associated with a classification type, which is in turn associated with a risk level threshold, such that a participant is only allowed to access the meeting content segment if the participant's risk level satisfies or exceeds the risk level threshold")
	               assigning an ARS (activity risk score) to the one or more users based on the captured content (see Keane ¶07: " . . . the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting", see also ¶08: “… the dynamic environmental factor is automatically detected using at least one of an electronic detection device");	      
	               combining the ARS and the CRS into a first combined risk score (see Keane ¶42: “… the overall risk level of each participant is a sum or weighted sum of the personal risk factor, the static environmental risk factor and the dynamic environmental risk factor"); 	       
                combining an ART (activity risk threshold) and CRT (context risk threshold) into a first combined risk threshold (see Keane ¶26: “the risk definition agent 118 can automatically suggest a risk level threshold associated with a meeting content segment that a participant needs to satisfy in order to access the segment"); and                                                                                 
	             determining if the first combined risk score greater than the first combined risk threshold (see Keane ¶43: ". . . a participant is only allowed to access the meeting content segment if the participant's risk level satisfies or exceeds the risk level threshold").
Regarding claims 8-12
Claims 8-12 recite substantially the same limitations as claims 1-6, respectively, in the form of a computer program product corresponding to each computer-implemented method, therefore, they are rejected under the same rationale.
Regarding claims 15-19:   
Claims 15-19 recite substantially the same limitations as claims 1-5, respectively, in the form of a computer system for implementing the corresponding computer-implemented method, therefore, they are rejected under the same rationale. In addition to the same limitations as claim l, in the form of a computer system, claim 15 has the following limitations:
 	The combination of Keane, Erol, Ferren and Fourman discloses:  			                                                               A computer system for securing a shared physical workspace from leaking sensitive subject matter, the computer system comprising:
one or more computer processors (see Keane ¶21: “Each of the of the risk assessment engine 116, the risk definition agent 118 and the broadcasting device 119 is a combination of . . . hardware, including one or more processors and... “);
one or more computer readable storage media (see Keane ¶21: “… one or more physical memory modules “):
Claim(s) 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keane, Erol,Ferren, Fourman,, US-PGPUB No. 2004/0161090 A1 to Digate et al. (hereinafter “Digate”) and further in view of US_PGPUB No. 2014/0222206 A1 to Mead et al. (hereinafter “Mead”)
Regarding claim 7:
The combination of Keane, Erol, Ferren and Fourman discloses the computer implemented method of claim 1, but fails to explicitly disclose the following limitation taught by Digate:
Wherein the second action plan further comprises: 
notifying the users to remove the sensitive material and the physical artifacts from the shared physical workspace at the conclusion of the meeting (see Digate ¶78: “…  notifying meeting participants …  performing housekeeping tasks required to conclude the meeting (e.g., "End Meeting", "Kill Invitations") … “, and see also Fig. 10B); 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the teachings of the combination of Keane, Erol, Ferren and Fourman to incorporate the functionalities of the events notification system to notify participants with end of meeting duties, as disclosed by Digate, such modification would provide, predictably, the commonly understood benefits of such adaption, that is, reminding participants to remove sensitive materials and physical artifacts from a shared physical workspace at the conclusion of a meeting.
The combination of Keane, Erol, Ferren, Fourman and Digate fails to explicitly disclose the following limitation taught by Mead:
instructing robots to remove the sensitive material and the physical artifacts from the shared physical workspace at the conclusion of the meeting (see Mead ¶109: "At the end of the meeting the robot may perform "clean up" tasks for persons in the meeting … Persons in the room or the pilot may alert the robot to the physical location of the meeting notes, whiteboard drawings, or other articles and objects.").
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the teachings of the combination of Keane, Erol, Ferren, Fourman  and Digate to incorporate the functionalities of  the robotic telepresence system which provides capabilities for performing additional functions through the robot to enhance a meeting and related activity after the meeting, as disclosed by Mead, such modification would provide, predictably, the commonly understood benefits of such adaption, that is, removing sensitive materials and physical artifacts from a shared physical workspace using a robot.
Regarding claim 14:
Claim 14 recites substantially the same limitations as claim 7, in the form of a computer program product, therefore, it is rejected under the same rationale.
Regarding claim 20:                                                                                 	                             Claim 20 recites substantially the same limitations as claim 7, in the form of a computer 
system having program instructions, therefore, it is rejected under the same rationale.
Conclusion
The following prior art made of record and cited on PTO-892, but not relied upon, are considered pertinent to applicant's disclosure:
US-PGPUB. No. 2018/0210739 Al (Bao et al.): COGNITIVE SCREEN SHARING WITH CONTEXTUAL AWARENESS-teaches how to remove highly sensitive content by terminating the screen sharing session or by filtering active display windows.
US-PGPUB. No. 2019/0108492 Al (Nelson et al): Person Detection, Person Identification And Meeting Start For Interactive Whiteboard Appliances- With this document artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS HABTEGEORGIS whose telephone number is (571)272-1916. The examiner can normally be reached M-F 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H./Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491